Appellant was convicted of violating the local option law, his punishment being assessed at one year confinement in the penitentiary.
There is one bill of exceptions in the record reserved to the action of the court permitting the prosecution to introduce the order of the *Page 48 
Commissioners Court declaring the result and entering an order to that effect putting local option into effect. The theory upon which this is presented is, that the Commissioners Court held its session on the ninth day after the election. The court qualifies this bill with the explanation that the election was not contested, and the certificate of the county judge to the fact that the order declaring the result of the election had been published as required by law; and the court further states that this was conclusive that the election was regular in the absence of a contest. It seems that the judge, in this respect, was in accord with the decisions of this court in regard to this matter. These decisions will be found collated in Branch's Ann. Penal Code, p. 692. The evidence, we think, is sufficient to support the conviction under quite a line of decisions announced by this court.
We do not feel justified, under the circumstances, to set aside or interfere with the judgment, and it will be affirmed.
Affirmed.